[Cite as Gruber v. Ohio Dept. of Transp., 2011-Ohio-1764.]

                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




JEFF GRUBER

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-09906-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL


        {¶ 1} On August 16, 2010, plaintiff, Jeff Gruber, filed a complaint against
defendant, Department of Transportation. On October 12, 2010, defendant submitted
the investigation report. On November 2, 2010, plaintiff submitted a letter requesting his
claim be dismissed.           Plaintiff’s letter is considered a motion to dismiss and is
GRANTED. Plaintiff’s case is DISMISSED. The court shall absorb the court costs in
this case in excess of the filing fee.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk
Entry cc:

Jeff Gruber                                                  Jolene M. Molitoris, Director
718 Twp. Rd. 30 East                                         Department of Transportation
West Liberty, Ohio 43357                                     1980 West Broad Street
Case No. 2010-09906-AD         -2-                          ENTRY




Case No. 2010-09906-AD         -2-                          ENTRY



                                     Columbus, Ohio 43223
DRB/laa
Filed 1/26/11
Sent to S.C. reporter 4/8/11